          Case 1:17-cr-00600-NRB Document 87 Filed 03/03/20 Page 1 of 5



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:    KRISTY GREENEBRG
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, New York 10007
       Tel. (212) 637-2469

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------- x
                                     :
 UNITED STATES OF AMERICA,
                                     :

                - v. -                                 :     DECLARATION OF PUBLICATION

 WILLIAM MCFARLAND,                                    :     S2 17 Cr. 600 (NRB)

                                                       :
                         Defendant.
                                     :
 ----------------------------------- x

               I, KRISTY GREENEBRG, pursuant to Title 28, United States Code, Section

1746, hereby declare under penalty of perjury:

               That I am an Assistant United States Attorney in the office of the United States

Attorney for the Southern District of New York, and

               That attached to this declaration are (1) a true and correct copy of a notice of

criminal forfeiture in this action, and (2) a true and correct copy of an Advertisement Certification

Report, indicating that the aforementioned notice was posted on an official government internet

site (www.forfeiture.gov) for at least 30 consecutive days, beginning on March 14, 2019 as

required by Rule G(4)(a)(iv)(C)of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, and
         Case 1:17-cr-00600-NRB Document 87 Filed 03/03/20 Page 2 of 5



              That both of the documents were obtained from a Consolidated Asset Tracking

System maintained by the Department of Justice.


Dated: New York, New York
     March 3, 2020



                                                     /s/
                                           Kristy Greenberg
                                           Assistant United States Attorney
                                           One St. Andrew’s Plaza
                                           New York, New York 10007




                                              2
         Case 1:17-cr-00600-NRB Document 87 Filed 03/03/20 Page 3 of 5
Attachment 1


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK
         COURT CASE NUMBER: S2 17 CR. 600 (NRB); NOTICE OF FORFEITURE

       Notice is hereby given that on January 14, 2019, in the case of U.S. v. William
McFarland, Court Case Number S2 17 CR. 600 (NRB), the United States District Court for
the Southern District of New York entered an Order condemning and forfeiting the
following property to the United States of America:

       Any and all funds on deposit in an Account Number XXXXX-2468 held in the name
       of Fyre Festival, L.L.C. at First Western Trust and all funds traceable thereto;
       (19-FBI-002229)

       Approximately $240,000.00 in United States currency held in the name of William
       McFarland in an interest bearing account at Hughes Hubbard and Reed, L.L.P.;
       (19-FBI-002236)

       Two large boxes containing Fyre-branded t-shirts, sweatshirts, shorts and other
       clothing items that were intended for sale at the Fyre Festival, provided by defense
       counsel on or about October 25, 2018; (19-FBI-002249)

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (March 14, 2019) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, United States District Court, 500 Pearl Street, Room 120,
New York, NY 10007, and a copy served upon Assistant United States Attorney
Alexander J. Wilson, One St. Andrew's Plaza, New York, NY 10007. The ancillary
petition shall be signed by the petitioner under penalty of perjury and shall set forth the
nature and extent of the petitioner's right, title or interest in the forfeited property, the time
and circumstances of the petitioner's acquisition of the right, title and interest in the
forfeited property and any additional facts supporting the petitioner's claim and the relief
sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

       The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
         Case 1:17-cr-00600-NRB Document 87 Filed 03/03/20 Page 4 of 5
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Alexander J. Wilson, One St. Andrew's Plaza, New York, NY 10007. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
          Case 1:17-cr-00600-NRB Document 87 Filed 03/03/20 Page 5 of 5

                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between March 14, 2019 and April 12, 2019. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. William McFarland

Court Case No:              S2 17 CR. 600 (NRB)
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   03/14/2019                      24.0                          Verified
         2                   03/15/2019                      24.0                          Verified
         3                   03/16/2019                      24.0                          Verified
         4                   03/17/2019                      24.0                          Verified
         5                   03/18/2019                      24.0                          Verified
         6                   03/19/2019                      24.0                          Verified
         7                   03/20/2019                      24.0                          Verified
         8                   03/21/2019                      24.0                          Verified
         9                   03/22/2019                      24.0                          Verified
        10                   03/23/2019                      24.0                          Verified
        11                   03/24/2019                      24.0                          Verified
        12                   03/25/2019                      24.0                          Verified
        13                   03/26/2019                      24.0                          Verified
        14                   03/27/2019                      24.0                          Verified
        15                   03/28/2019                      24.0                          Verified
        16                   03/29/2019                      24.0                          Verified
        17                   03/30/2019                      24.0                          Verified
        18                   03/31/2019                      24.0                          Verified
        19                   04/01/2019                      24.0                          Verified
        20                   04/02/2019                      24.0                          Verified
        21                   04/03/2019                      24.0                          Verified
        22                   04/04/2019                      24.0                          Verified
        23                   04/05/2019                      24.0                          Verified
        24                   04/06/2019                      24.0                          Verified
        25                   04/07/2019                      24.0                          Verified
        26                   04/08/2019                      24.0                          Verified
        27                   04/09/2019                      24.0                          Verified
        28                   04/10/2019                      24.0                          Verified
        29                   04/11/2019                      24.0                          Verified
        30                   04/12/2019                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
